Citation Nr: 1443976	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to March 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).  

The Veteran testified at a September 2010 Travel Board hearing; the hearing transcript is of record.  

In a September 2012 decision, the Board denied entitlement to a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court granted a Joint Motion for Remand (JMR), and the appeal was remanded to the Board for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court remanded the appeal to the Board for action consistent with a June 2014 JMR.  The JMR was premised on the conclusion that the Board had relied on an inadequate December 2011 VA examination.  Specifically, the JMR asserted that there the examiner's report was internally inconsistent in that it assessed the Veteran with "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks," but concluded in the same report that PTSD symptoms caused "difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or work like setting, and inability to establish and maintain effective relationships."  The JMR provided, given the facially inconsistent findings, that a remand was necessary for clarification.     

For these reasons, the Board finds that a remand for a supplemental VA examination or opinion is warranted, to clarify inconsistent findings with regard to the severity of the Veteran's PTSD, and to address the effect of his service-connected PTSD on his employability over the course of the rating period.  On remand the VA examiner should address additional pertinent evidence added to the record during the pendency of the appeal, to include a June 2013 VA examination, as well as an August 2014 opinion and a January 2013 VA mental health evaluation submitted by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2011 VA examiner for a supplemental medical opinion to provide clarification with regard to the current severity of the Veteran's PTSD and to address the effect of his PTSD on his employability over the course of the rating period.  If the December 2011 VA examiner is not available, or indicates that she cannot respond to the Board's question without examination, the Veteran should be afforded a new VA examination.  A complete rationale should be provided for any opinion rendered.  

The examiner should specifically report and discuss the Veteran's disability picture in accordance with the applicable rating criteria, should specifically describe any functional impairment caused solely by the Veteran's PTSD and should indicate how such impairment would impact the Veteran's functioning in an employment situation.

In providing the supplemental opinion, the examiner should attempt to resolve any inconsistencies between the Veteran's identified PTSD symptoms and his overall level of impairment under the applicable rating criteria

In providing the requested opinion, the VA examiner should address additional evidence of record, to include a June 2013 VA examination, an August 2014 medical opinion, and a January 2013 VA mental health evaluation.  

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



